Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. on.

The application has been amended as follows: 
Claim 18: The flexible display device of claim 17, wherein the link part comprises a plurality of link members, and wherein the plurality of link members comprises: the first member extending in the first direction and having the first side coupled to the first body; BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/APT/aptApplication No.: 16/984,905Docket No.: 0630-8372PUS1 Reply to Office Action of June 01, 2021Page 6 of 9the second member including: a first connection portion connected to the first member; and a second connection portion; and a third member connected to the second member by the second connection portion and having a first side coupled to the second body.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Re claim 11: The best prior art of record, taken alone or in combination thereof, fails to teach a flexible display device including, along with other limitations, an elastic member extending through the link part to provide an elastic force in response to deformation of the link part, the elastic member having a first end fixed to the first body and a second end fixed to the second body as set forth in the claim.
Re claims 17-18, 20: The best prior art of record, taken alone or in combination thereof, fails to teach a flexible display device including, along with other limitations, the link part comprises a first member extending in a first direction and having a first side coupled to the first body and a second member, and wherein the first member comprises: a first extended portion having a first surface and a second surface opposite the first surface, the first extended portion having a first end and a second end; a fixing portion protruding from the second surface of the first extended portion; and a first connecting portion provided at both the first end and the second end of the first extended portion, the first connection portion having a ring shape to define a hinge axis as set forth in the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NIDHI THAKER/Primary Examiner, Art Unit 2835